Citation Nr: 0015718	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for arthritis of both 
shoulders.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1984 to January 1987, and her DD Form 214 indicates an 
additional seven years, four months, and twenty-nine days of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded 
this case back to the RO in April 1998 for further 
development, to include a search for additional service 
medical records and private treatment records and the 
scheduling of additional VA examinations.  This development 
has been accomplished in accordance with the remand 
instructions, although no further military records were 
determined to be available following search efforts by the 
RO, and the case has since been returned to the RO.

The Board also observes that the veteran's initial appeal to 
the Board encompassed the issued of entitlement to service 
connection for an unstable bladder.  However, this benefit 
was granted in a March 1997 rating action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran underwent cervical disc surgery in 1981, 
prior to her service from January 1984 to January 1987.  

3.  The veteran's cervical spine disability preexisted 
service, and her underlying disability did not increase in 
severity during service.

4.  The evidence of record, taken as a whole, does not 
support an in-service etiology for the veteran's low back 
disorder.

5.  There is no competent medical evidence of a nexus between 
any current bilateral shoulder disability and service.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability clearly and 
unmistakably existed prior to service, the presumption of 
soundness is rebutted and it was not aggravated as a result 
of service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  The claim of entitlement to service connection for a 
bilateral shoulder disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by service.  See also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999). "Clear and unmistakable evidence" refers to the 
persuasiveness of the evidence.  It describes the burden of 
proof, at a fact-finding level, necessary to overcome a 
presumption.  See Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).
 
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

II.  Factual background

The veteran's service medical records, including for the 
period from January 1984 to January 1987 are entirely 
negative for complaints of, or treatment for, any cervical 
spine, low back, or shoulder disabilities during her period 
of active service.  Additionally, no musculoskeletal 
abnormalities were noted in conjunction with the veteran's 
October 1984 bladder surgery, which was performed at a 
private facility.

The veteran's claim for service connection was received in 
November 1992.  She contended that while in service from 
January 1984 through January 1987 she was in charge of a 
warehouse, lifted heavy supplies and injured her back and 
neck.
 
A November 1988 record from Mt. View Med-Care in Greensburg, 
Pennsylvania indicates that the veteran had prior cervical 
disc surgery and that, about two months earlier, she began to 
develop pain in her lower neck and upper back area.  The 
diagnoses were status post cervical disc surgery, 
degenerative joint disease of the cervical spine, and 
radiculopathy of C5 and C6.  X-rays revealed disc space 
narrowing at the C5-C6 level, with some posterior osteophyte 
formation and mild encroachment into the intervertebral 
foramina on the right side at C5-C6 and on the left side at 
C4-C5.  In January 1989, the veteran returned to this 
facility for complaints of pain in the neck and shoulder 
area.  A subsequent progress note from January 1989 contains 
an impression of paravertebral muscle spasms with secondary 
fibromyositis complicated by underlying moderate degenerative 
joint disease of the cervical spine and status post-disc 
surgery, rule out C5 and C6 radiculopathy.  Cortisone 
injections were subsequently performed, but the veteran 
continued to complain of neck and upper back pain.  There was 
no reference to her having complaints or problems during her 
service.

A March 1989 magnetic resonance scan of the cervical spine 
performed by the Westmoreland Hospital Association revealed 
disc herniation at the C4-C5 and C6-C7 levels.  The most 
marked disc herniation was noted at the C6-C7 level, where 
there was significant posterior disc protrusion and slight 
impingement on the cord, or extrinsic compression on the cord 
at the C6-C7 level.  

In an April 1989 letter, Steven P. Kuric, M.D., noted that 
the veteran had a history of a cervical laminectomy nine 
years earlier and that she was apparently symptom-free until 
about 1.5 years ago, when she noted a recurrence of her neck 
pain and occasional back pain, which progressed to an aching 
pain in both shoulders, primarily on her left side.  Dr. 
Kuric's impression was of cervical radiculopathy (of C6-C7 
affecting the left upper extremity) and cervical disc 
disease.  There was no reference to her having any problems 
during service.

In a May 1989 record, Adib H. Barsoum, M.D., noted that he 
had performed the veteran's cervical spine surgery, an 
anterior cervical diskectomy at C5-C6, in 1981.  

Also, in a May 1989 letter, Yoon Jin Chung, M.D., noted that 
electromyographic studies revealed chronic nerve root 
irritation of both upper extremities.  Dr. Chung further 
indicated that the veteran had reported a problem with neck 
pain down to the shoulder and hand for the past two years.  
 
In June 1989, the veteran underwent anterior cervical 
decompression of C4-C5 and C6-C7 and acrylic fusion of C4-C5 
and C6-C7 at a private facility; the report of this surgery 
indicates that the veteran had an anterior cervical 
diskectomy at C5-C6 in 1981.  An October 1989 bone scan 
revealed increased uptake of the radionuclide in the lower 
cervical spine.

An October 1989 magnetic resonance imaging study (MRI) of the 
cervical spine revealed changes involving the C4, C5, C6, and 
C7 segments, secondary to probable osteomyelitis.

A January 1990 record from Mt. View Med-Care contains a 
notation of hypoesthesia of the left lateral thigh, rule out 
lumbar radiculopathy versus peripheral neuropathy.

Included among the veteran's service medical records is a 
September 1991 Report of Medical History for the United 
States Army Reserves, which contains a notation of arthritis 
of both shoulders.  This report also indicates a history of 
cervical disc surgery in 1980.  The accompanying periodic 
examination report contains notations of status post cervical 
disc surgery and arthritis of both shoulders, by history.

A November 1992 record from Mt. View Med-Care indicates that 
an MRI of the lumbosacral spine revealed a small, slightly 
left-sided focal herniated disc at L5-S1, with partial 
compression of the left spinal nerve; a mild to mid-sized 
central protrusion or disc herniation with a mild anterior 
indentation of the spinal subarachnoid space at the L4-L5 
level; and mild degenerative narrowing of disc spaces of L3 
through S1, more marked at the L4-L5 and L5-S1 regions.

A January 1993 radiological examination of the cervical spine 
performed by the Westmoreland Hospital Association revealed 
density within the C4-C5 disc space, consistent with a 
previous diskectomy and fusion.  The C5-C6 levels were also 
prominently narrowed, with a suggestion of a density at these 
levels also suggesting surgical fusion.  The lordotic 
curvature was straightened from C5 to C7 and was reversed 
cephalad to this level, with no evidence of malalignment.  
The C2-C3, C3-C4, and C7-T1 disc spaces were normally 
maintained, and the C4-C5 disc space had narrowed 
considerably in comparison with radiographs obtained shortly 
after the fusion at this level in June 1989. 

The report of a January 1993 VA spine examination contains 
diagnoses of a ruptured disc at L4-L5 and fusion of C3-C4 in 
1989.  The examiner noted that a neck operation had been 
performed in 1978.  A general medical examination report from 
the same date reflects the veteran's reported history of 
running a warehouse and operating heavy equipment during 
service, which allegedly caused her to have pain in her lower 
back.  This report contains diagnoses of degenerative disc 
disease of the cervical spine and lumbosacral spine, status 
post fusion of C2 and C3-C4, and a ruptured disc at L4-L5 and 
L5-S1.  

In a February 1993 statement, Dr. Barsoum indicated that the 
veteran was under his care for a displaced cervical disc and 
radiculopathy, as well as for two herniated lumbar discs, and 
should be exempted from any physical training or heavy 
lifting.

A March 1993 statement from Mandiga Rao, M.D., reflects that 
the veteran had been seen for complaints of back pain "of 
new onset" and neck pain.  The veteran had reported a 
history of such pain dating back to 1989.  Dr. Rao indicated 
that he had performed a series of lumbar epidural steroid 
injections.

During her August 1996 VA hearing, the veteran related her 
neck and lower back disabilities to bladder surgery in 1984 
and heavy lifting during service.  She asserted that she was 
returned to military duty too soon after this surgery.  Also, 
she indicated that her bilateral shoulder problems started 
soon thereafter and that x-rays and an MRI revealed 
arthritis.

An October 1996 periodic examination for the United States 
Army Reserves contains notations of surgery for a herniated 
disc in 1980 and current chronic neck and back pain.

In March 1999, the veteran underwent a VA neurological 
examination with an examiner who reviewed her claims file.  
During this examination, the veteran reiterated that her neck 
pain symptoms resumed in 1984, when she was working in a 
warehouse as part of the United States Army Reserves.  The 
examiner noted that the veteran's back pain status began 
prior to her 1980 surgery, which was four years prior to her 
bladder repair.  The examiner also indicated that the 
veteran's job in the warehouse could have worsened her 
symptoms, and her symptoms could also have been worsened by a 
reported premature return to work following her 1984 bladder 
surgery.  In essence, the examiner found that the veteran had 
chronic neck and back problems which, "although not due to 
her service work or her bladder repair may have been 
exacerbated by the work that she performed in the army 
reserves."  

Subsequently, in May 1999, the veteran underwent a VA 
orthopedic examination with an examiner who had an 
opportunity to review her claims file.  Upon examining the 
veteran's shoulders, this examiner indicated that there did 
not appear to be any current right shoulder or left shoulder 
disorders and that there probably was no arthritis, although 
the examiner did not have x-rays of the left shoulder.  The 
examiner pointed out that "I do not believe this is service-
connected at all, and I do not believe she really has a 
significant problem of her shoulders."  The examiner also 
stated that he believed that the veteran did not have any 
evidence of any radiculopathy, with a negative straight leg 
raise on the right and left of her lumbosacral spine, 
although there might be "a bit" of degenerative arthritis.  
The examiner found that this disability was most likely due 
to age and wear-and-tear.  The examiner's opinion was that it 
would not be due to any specific incident of returning to 
work a month early in service. 


III.  Cervical spine disability

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a cervical spine disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's duty to assist her with the 
development of facts pertinent to her claim, as mandated by 
38 U.S.C.A. § 5107(a).

In this case, there is clear and unmistakable evidence 
showing that the veteran had a cervical spine disability 
prior to her verified period of active service.  See 38 
U.S.C.A. § 1111 (West 1991) and the presumption of soundness 
is rebutted.  The veteran's pre-service cervical spine 
surgery is noted in numerous medical records, and, in a May 
1989 record, Dr. Barsoum noted that he had performed this 
surgery himself in 1981.  The question thus becomes whether 
the veteran's pre-existing cervical spine disability was 
aggravated by service.

The Board has considered the veteran's contentions that her 
current cervical spine disability arose following her 1984 
bladder surgery.  Also, the Board has considered the opinion 
of the VA neurologist who examined the veteran in March 1999 
that her chronic neck problems "may have been" exacerbated 
by her work in the United States Army Reserves.  However, 
while this examiner indicated that the claims file had been 
reviewed, there is no mention whatsoever of cervical spine 
flare-ups in any of the veteran's service medical records, 
including in conjunction with her bladder surgery in 1984.  
The only mention of any cervical spine problems is a history 
of cervical spine surgery around 1980, as indicated in a 
periodic Army Reserves examination report following her 
verified period of active service, but there is no indication 
of any increased symptoms during service.  In addition, her 
private physician in an April 1989 letter noted that she had 
surgery 9 years earlier, which was before her active service, 
and was free of symptoms until 1.5 years earlier without any 
reference to any problems from service.  An earlier medical 
record dated in November 1988 also noted her prior surgery 
and that her symptoms began about 2 months earlier, which 
would be after the expiration of her period of active 
service.  It would appear, therefore, that the opinion of the 
VA neurologist was based on the history reported by the 
veteran and "can be no better than the facts alleged by the 
appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
As for the veteran's own opinion, the Board would point out 
that the she has not been shown to possess the requisite 
medical expertise needed to render a competent opinion as to 
medical etiology or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the Board finds the opinion of the neurologist who 
examined the veteran in March 1999 to be lacking in probative 
value and observes that the record is otherwise devoid of 
medical evidence suggesting that the veteran's underlying 
cervical spine disorder underwent an increase in disability 
during service.  Indeed, as noted above, the private medical 
evidence of record noted that the disc surgery was performed 
in 1980, prior to service, and her complaints of neck pain in 
the late 1980's, occurred after service, and were not 
reported to be related to her period of service.  Except for 
the medical opinion that relied upon the veteran's reported 
history there is no medical evidence that actually found that 
her preexisting neck disorder was increased during her period 
of active service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cervical spine 
disorder.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Low back disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a low back disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's duty to assist her with the 
development of facts pertinent to her claim, as mandated by 
38 U.S.C.A. § 5107(a).

The Board observes that the veteran's claim is supported by 
the opinion of the VA neurologist who examined her in March 
1999.  This neurologist suggested that the veteran's chronic 
back problems may have been exacerbated by her reported 
activities in the United States Army Reserves.  On the other 
hand, the VA orthopedist who examined the veteran in May 1999 
found that her lumbosacral spine disability was not 
attributable to any incident of service.  The Board observes 
that both opinions were rendered by examiners who had an 
opportunity to review the veteran's claims file.  

However, the evidence that supports the veteran's claim is 
not in equipoise with that evidence which does not support 
the claim.  In this regard, the Board has reviewed the 
veteran's service medical records and finds them to be 
entirely devoid of complaints of, or treatment for, a low 
back disorder.  While the veteran now relates her back 
problems to service while working in a warehouse, the actual 
evidence of record does not reflect such complaints prior to 
her filing her claim.  Indeed, except for her more recent 
reports of these complaints, there is no actual medical 
record noting complaints of back problems due to service.  
Therefore, aside from the March 1999 VA neurological 
examination report, there is no medical evidence supporting 
the veteran's claim, and there is no indication of any low 
back problems arising from any disease or injury incurred 
during active service, active duty for training or an injury 
incurred during inactive duty for training.  See 38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  Given the 
complete absence of references to a low back disability 
during service, the Board is compelled to find that the March 
1999 VA neurological examination report is of less probative 
value than the May 1999 VA orthopedic examination report.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The only other evidence of record supporting the veteran's 
claim is her own lay opinion, as set forth in the testimony 
from her August 1996 VA hearing.  Again, however, the veteran 
has not been shown to possess the requisite medical expertise 
needed to render a competent opinion as to medical etiology 
or causation.  See Espiritu v. Derwinski, 2 Vet. App. at  
494-95.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  As the preponderance of 
the evidence is against this claim, the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991), is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

V.  Arthritis of both shoulders

In this case, the results of the May 1999 VA orthopedic 
examination call seriously into question whether the veteran 
has any shoulder disability whatsoever.  However, even 
assuming for the sake of argument that the veteran currently 
suffers from a bilateral shoulder disability, there is no 
competent medical evidence of record of a nexus between such 
a current disorder and service (including any disease or 
injury incurred during active duty for training or an injury 
sustained during inactive duty for training).  See 38 
U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  
There is also no competent medical evidence showing arthritis 
of both shoulders within one year following the veteran's 
period of verified active service from January 1984 to 
January 1987.  

Indeed, the only evidence of record supporting the veteran's 
claim is her own lay opinion, as set forth in the testimony 
from her August 1996 VA hearing.  Again, however, the veteran 
has not been shown to possess the medical expertise necessary 
to render a diagnosis or to establish a nexus or link between 
a currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for 
arthritis of the shoulders, this claim must be denied as not 
well grounded.  Since the veteran's claim for service 
connection is not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support her 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 
1997) ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board recognizes that the RO has denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on its merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for arthritis of both 
shoulders well grounded.  As such, there is no further duty 
on the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) 
to notify the veteran of the evidence required to complete 
her application.  See McKnight v. Gober, 131 F.3d 1483, 1484-
85 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for arthritis of both shoulders is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

